 

Exhibit 10.6

 



118701155v4

 

Third Amendment to Amended and Restated Credit Agreement



This Third Amendment to Amended and Restated Credit Agreement (herein, the
“Amendment”) entered into as of August 19, 2020, is by and among MarketAxess
Holdings Inc. (the “Borrower”), the Lenders party hereto and JPMorgan Chase
Bank, N.A (the “Administrative Agent”).

Preliminary Statements

A.The Borrower, the Administrative Agent and the Lenders have entered into that
certain Amended and Restated Credit Agreement dated as of October 30, 2015 (as
amended, restated, supplemented or otherwise modified prior to the date hereof
including pursuant to that certain Omnibus Amendment dated as of October 19,
2017, the “Existing Credit Agreement”).

B.The Borrower has requested that the Lenders increase the Aggregate Commitments
under the Existing Credit Agreement which the Borrower intends to use to make
advances to certain Broker-Dealer Subsidiaries to fund the self-clearing and
trading activities of such Broker-Dealer Subsidiaries and for other general
corporate purposes and to make certain other amendments to the Existing Credit
Agreement, and the Lenders are willing to do so under the terms and conditions
set forth in this Amendment.

C.

The Existing Credit Agreement as amended by this Amendment is hereinafter
referred to as the “Credit Agreement”.  Any capitalized terms used herein
without definition shall have the same meanings herein as such terms have in the
Credit Agreement.

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

Section 1.

Amendments to the Existing Credit Agreement.

Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Existing Credit Agreement shall be and hereby is amended as follows:

1.1.Each of the following defined terms appearing in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety and as so amended and
restated shall read as follows:

1.1.Each of the following defined terms appearing in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety and as so amended and
restated shall read as follows:

 



“Aggregate Commitments” means the aggregate amount of the Commitments of all of
the Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof.  As of the Third Amendment Effective Date, the Aggregate
Commitments are $450,000,000.

 

4815-0855-1624

3609146

 

--------------------------------------------------------------------------------

 

 



“Broker-Dealer Subsidiary” means any Subsidiary that (a) is a “registered broker
and/or dealer or other regulated investment firm or trading platform” under the
Securities Exchange Act or under any similar foreign law or regulatory regime
established for the registration of brokers and/or dealers or trading platform
of securities and/or (b) is required to be registered under the Commodity
Exchange Act or under any similar regulatory regime established for the
registration of operators, merchants, brokers and/or dealers of commodities,
including, but not limited to, future commissions merchants, introducing brokers
and commodity pool operators. For the avoidance of doubt, as of the Third
Amendment Effective Date, MarketAxess Corporation, MarketAxess Europe Limited,
MarketAxess Plataforma de Negociação Ltda., MarketAxess SEF Corporation,
MarketAxess Capital Limited, MarketAxess Singapore PTE Limited, LiquidityEdge
and MarketAxess NL BV are the only existing Broker-Dealer Subsidiaries.

 

 



“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 or
increased from time to time pursuant to Section 2.20 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.  The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.  As of the Third Amendment Effective
Date, there is a single Lender, and the initial aggregate amount of the Lender’s
Commitment is $450,000,000.

 

 



1.2.Section 1.01 of the Credit Agreement is hereby further amended by inserting
the following new defined terms in the correct alphabetical sequence to read as
follows:

 



“Material Broker-Dealer Subsidiary” means each of (i) MarketAxess Corporation,
(ii) MarketAxess Capital Limited, (iii) LiquidityEdge, (iv) MarketAxess Europe
Limited, and (v) any other Broker Dealer Subsidiary that (a) is self-clearing
its trades or (b) has gross revenues in excess of 5% of consolidated group
revenues.

 

 



“Third Amendment Effective Date” means August 19, 2020.

 

‑2‑

 

--------------------------------------------------------------------------------

 

 



1.3.Section 5.02 of the Credit Agreement is hereby amended by (i) deleting the
“and” appearing at the end of clause (e) thereof, (ii) replacing the period at
the end of clause (f) with a semicolon, and (iii) adding new clauses (g) and (h)
immediately following clause (f) to read follows:

 



(g)the formation, conversion, or acquisition of any Subsidiary that is a
Broker-Dealer Subsidiary and that is not included in the last sentence of the
definition of “Broker-Dealer Subsidiary”; and

 

 



(h)the failure of any Broker-Dealer Subsidiary to meet the minimum capital
requirements imposed by applicable regulatory authorities and how the Borrower
plans to address such failure.

 

 



1.4.Section 5.06 of the Credit Agreement is hereby amended and restated in its
entirety and as so amended and restated shall read as follows:

 



SECTION 5.06  Books and Records; Inspection Rights.  The Borrower will, and will
cause each of its Subsidiaries to, (a) keep proper books of record and account
in which full, true and correct in all material respects entries are made of all
material financial dealings and transactions in relation to its business and
activities, and (b) permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, to discuss
its affairs, finances and condition with its officers and independent
accountants (and hereby authorizes the Administrative Agent and each Lender to
contact its independent accountants directly) and to provide contact information
for each bank where each Loan Party has a depository and/or securities account
and each such Loan Party hereby authorizes the Administrative Agent and each
Lender to contact the bank(s) in order to request bank statements and/or
balances, all at such reasonable times and as often as reasonably
requested.  Notwithstanding the foregoing, Administrative Agent and each Lender
shall provide notice to Borrower prior to contacting its independent accountants
pursuant to this Section 5.06 and shall provide Borrower the opportunity to join
any such conversations with its independent accountants.

 

 



1.5.Section 6.01(c) of the Credit Agreement is hereby amended and restated in
its entirety and as so amended and restated shall read as follows:

 



(c)Indebtedness of the Borrower owed to any Subsidiary and of any Subsidiary
owed to the Borrower or any other Subsidiary; provided, that (a) Indebtedness of
any Subsidiary that is not a Loan Party owed to any Loan Party shall be subject
to the

 

‑3‑

 

--------------------------------------------------------------------------------

 

 

limitations set forth in Section 6.04, and (b) Indebtedness of any Subsidiary
that is a Loan Party owed to any Subsidiary that is not a Loan Party shall be
subordinated in right of payment to the Obligations on terms reasonably
acceptable to the Administrative Agent; provided, further that notwithstanding
the foregoing, the aggregate principal amount of Indebtedness of MarketAxess
Corporation owed to any Loan Party at any time outstanding shall not exceed
$500,000,000;

 

 



1.6.Section 6.04(d) of the Credit Agreement is hereby amended and restated in
its entirety and as so amended and restated shall read as follows:

 



(d)Investments (i) by the Loan Parties in the Equity Interests of their
respective subsidiaries that are not Loan Parties, (ii) by Subsidiaries that are
not Loan Parties in the Equity Interests of their respective Subsidiaries, or
(iii) consisting of loans or advances made by any Loan Party or any
Broker‑Dealer Subsidiary to any Subsidiary that is not a Loan Party, in an
aggregate amount for all Investments covered by this clause (d) not to exceed
the greater of (i) $50,000,000 and (ii) 15% of Consolidated Net Tangible Assets
(measured as of the date of each Investment) at any time (as such amount is
reduced by Guarantees permitted under the proviso to Section 6.01(d)); provided
that notwithstanding the foregoing, the Loan Parties may make loans and advances
to MarketAxess Corporation in an aggregate principal amount for all such loans
and advances at any time outstanding not to exceed $500,000,000;

 

 



1.7.Section 6.09(b) of the Credit Agreement is hereby amended and restated in
its entirety and as so amended and restated shall read as follows:

 



(b)Broker-Dealer Subsidiaries.  The Borrower will not permit the monthly
Regulatory Net Capital maintained by the Material Broker-Dealer Subsidiaries in
the aggregate to be less than the amount that is 25% greater than the amount
required to meet all net capital requirements imposed by any applicable
regulatory authority on or with respect to Material Broker-Dealer Subsidiaries.
The Borrower shall make such computations demonstrating compliance as of the
last day of each fiscal quarter concurrently with any delivery of financial
statements under Section 5.01 (a) or (b) and a duly completed Compliance
Certificate.

 

 



1.8.Section 9.06(b) of the Credit Agreement is hereby amended and restated in
its entirety and as so amended and restated shall read as follows:

 



(b)Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other

 

‑4‑

 

--------------------------------------------------------------------------------

 

 

electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement.  The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any  document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper‑-based recordkeeping system, as the case may be, to the
extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that nothing herein shall
require the Administrative Agent to accept electronic signatures in any form or
format without its prior written consent.  Without limiting the generality of
the foregoing, the Borrower hereby (i) agrees that, for all purposes, including
without limitation, in connection with any workout, restructuring, enforcement
of remedies, bankruptcy proceedings or litigation among the Administrative
Agent, the Lenders and the Loan Parties, electronic images of this Agreement or
any other Loan Documents (in each case, including with respect to any signature
pages thereto) shall have the same legal effect, validity and enforceability as
any paper original, and (ii) waives any argument, defense or right to contest
the validity or enforceability of the Loan Documents based solely on the lack of
paper original copies of any Loan Documents, including with respect to any
signature pages thereto.

 

 



1.9.Schedule 2.01 to the Credit Agreement is hereby deleted in its entirety and
replaced with Schedule 2.01 attached hereto as Exhibit A.

 



1.10Exhibit D to the Credit Agreement is hereby amended by replacing each
reference to “MarketAxess Corporation and MarketAxess Capital Limited” with “the
Material Broker-Dealer Subsidiaries”.

Section 2.

Conditions Precedent.

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

 



2.1.The Borrower, the Lenders and the Administrative Agent shall have executed
and delivered this Amendment.

 



2.2.The Administrative Agent shall have received all other agreements,
documents, instruments and other items set forth on the closing checklist
attached hereto

‑5‑

 

--------------------------------------------------------------------------------

 

 

as Exhibit B attached hereto, each in form and substance reasonably satisfactory
to the Administrative Agent.

 



2.3.Since December 31, 2019, there has been no event, development or
circumstance that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 



2.4.The Borrower shall have paid on demand all costs and expenses of or incurred
by the Administrative Agent in connection with the negotiation, preparation,
execution and delivery of this Amendment, including the reasonable and
documented fees and expenses of one external counsel for the Administrative
Agent, in each case to the extent invoiced as of the date of this Amendment.

 



2.5.As consideration for the increase in the Aggregate Commitments and the other
agreements set forth in this Amendment, the Borrower shall pay to the
Administrative Agent, for the ratable benefit of each Lender, an amendment fee
(the “Amendment Fee”) in an amount equal to 0.075% of the increase to such
Lender’s Commitment under the Credit Agreement effective as of the date hereof,
and such Amendment Fee shall be due and payable on the date hereof.

 



2.6.Legal matters incident to the execution and delivery of this Amendment shall
be satisfactory to the Administrative Agent and its counsel.

Section 3.

Representations; Agreement Regarding Expansion Option.

3.1In order to induce the Lenders to execute and deliver this Amendment, the
Borrower hereby represents to the Lenders that as of the date hereof (a)  the
representations and warranties set forth in the Loan Documents are and shall be
and remain true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality in which case such
representation or warranty shall be true and correct in all respects) as of the
date hereof except for representations and warranties that relate to a prior
date, which shall have been true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality in which case
such representation or warranty shall be true and correct in all respects) as of
the applicable date on which they were made and (b) no Default or Event of
Default has occurred and is continuing after giving effect to this Amendment or
shall result immediately after giving effect to this Amendment.  

3.2In addition, the Borrower, by executing this Amendment, hereby represents and
warrants that the Person executing this Amendment on behalf of such party is
duly authorized to do so, such party has full right and authority to enter into
this Amendment and to consummate the transactions described in this Amendment,
and this Amendment constitutes the valid and legally binding obligation of such
party and is enforceable against such party in accordance with its terms.

3.3Borrower acknowledges and agrees that the increase in Aggregate Commitments
provided by this Third Amendment represents the election by Borrower of its
expansion option referenced in Section 2.20 of the Credit Agreement and upon
effectiveness of this Amendment, no further increases may be requested pursuant
to such provision.

‑6‑

 

--------------------------------------------------------------------------------

 

Section 4.

Miscellaneous.

4.1.This Amendment amends the Existing Credit Agreement.  The execution of this
Amendment and any other Loan Documents executed in connection herewith does not
extinguish the indebtedness outstanding in connection with the Existing Credit
Agreement nor does it constitute a novation with respect to such indebtedness.
The Grantors previously executed and delivered to the Lenders the Security
Agreement and certain other Collateral Documents.  Each Grantor hereby
acknowledges and agrees that the Liens created and provided for by the
Collateral Documents continue to secure, among other things, the Obligations
arising under the Credit Agreement as amended hereby; and the Collateral
Documents and the rights and remedies of the Lenders thereunder, the obligations
of the Borrower thereunder, and the Liens created and provided for thereunder
remain in full force and effect and shall not be affected, impaired or
discharged hereby.  Nothing herein contained shall in any manner affect or
impair the priority of the Liens and security interests created and provided for
by the Collateral Documents as to the indebtedness which would be secured
thereby prior to giving effect to this Amendment.   In addition, the Borrower
hereby ratifies and confirms its obligations under each other Loan Document,
including but not limited to the Amended and Restated Guarantee Agreement.

4.2.Except as specifically amended herein, the Credit Agreement and each other
Loan Document shall continue in full force and effect in accordance with its
original terms.  Reference to this specific Amendment need not be made in the
Credit Agreement or any other instrument or document executed in connection
therewith, or in any certificate, letter or communication issued or made
pursuant to or with respect to the Credit Agreement, any reference in any of
such items to the Credit Agreement being sufficient to refer to the Credit
Agreement as amended hereby.

4.3.This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement.  Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original.  Delivery of a
counterpart hereof by facsimile transmission or by e‑mail transmission of an
Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof.  This Amendment
shall be construed in accordance with and governed by the law of the State of
New York.

[Signature Pages to Follow]

 

‑7‑

 

--------------------------------------------------------------------------------

 

This Third Amendment to Amended and Restated Credit Agreement is entered into as
of the date and year first above written.

 

MarketAxess Holdings Inc., as Borrower



By: /s/ Antonio DeLise

Name:Antonio Delise

Name:Antonio Delise

Title: Chief Financial Officer

Title: Chief Financial Officer

 




[Signature Page to Third Amendment – MarketAxess Holdings Inc.]

 

--------------------------------------------------------------------------------

 

JPMorgan Chase Bank, N.A., individually, and as Administrative Agent, Swingline
Lender and Issuing Bank



By: /s/ Jennifer M. Dunneback

Name: Jennifer M. Dunneback

Name: Jennifer M. Dunneback

Title: Vice President

Title: Vice President

 

[Signature Page to Third Amendment – JPM]

 

--------------------------------------------------------------------------------

 

Exhibit A to Third Amendment

 

Schedule 2.01

Commitments

 

 

 

Lender

 

Commitment

JPMORGAN CHASE BANK, N.A.

$450,000,000

 

 

 